Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 10, 2021

The Court of Appeals hereby passes the following order:

A21D0416. ROBERT D. WHIGHAM v. STATE OF GEORGIA.

      Robert D. Whigham filed a petition for removal from the sex offender registry
under OCGA § 42-1-19. On December 31, 2020, the trial court denied the motion. On
July 13, 2021, Whigham filed this application for discretionary appeal seeking review
of the trial court’s order.1 We, however, lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga. App.
734, 734 (380 SE2d 57) (1989). Whigham’s application was untimely filed more than
six months after entry of the order he seeks to appeal. As a result, the application is
hereby DISMISSED for lack of jurisdiction.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/10/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
       On January 26, 2021, Whigham filed a direct appeal from the trial court’s
order. We dismissed the appeal due to Whigham’s failure to comply with the
mandatory discretionary appeal procedures under OCGA § 5-6-35 (a) (5.2), (b). See
Whigham v. State, Case No. A21A1274, dismissed April 22, 2021.